DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 October 2020 has been entered.

Status of the Claims
Amendment filed 24 September 2020 is acknowledged.  Claim 1 has been amended.  Claim 6 has been added.  Claim 1-6 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent Application Publication 2010/0128192, hereinafter Kim ‘192) of record in view of Choi et al. (US Patent Application Publication 2010/0038642, hereinafter Choi ‘642) of record and You (US Patent Application Publication 2003/0168746, hereinafter You ‘746).
With respect to claim 1, Kim ‘192 teaches (FIGs. 1 and 4A-4N) a display substrate substantially as claimed, comprising:
a switching element (TFT) disposed in a display region (“display”) that connects with a gate line (121), a data line (171 and 173) and a first electrode (191) ([0018, 0020, 0024, 0027]); and
a first pad part (upper-right pad of FIG. 1 defined at cross-section c--c’) disposed in a peripheral region adjacent to the display region that includes a first conductive pattern (70) formed from a first conductive layer (150, 160, and 170) that includes a same material as the data line (171 and 173), a second conductive pattern (72) that contacts the first conductive pattern (150, 160, and 170), and a third conductive pattern (131 formed within cross-section c--c’) disposed on the second conductive pattern (72) that electrically connects to the second conductive pattern (72) ([0025, 0027, 0036, 0047-0048]),
a second pad part (upper-left pad of FIG. 1 same as the first pad part defined at cross-section c--c’) disposed in a peripheral region adjacent to the first pad part (upper-right pad of FIG. 1 defined at cross-section c--c’) that includes the first conductive pattern (70), the second conductive pattern (72) that contacts the first conductive 
a second electrode (131 formed within cross section a--a’) disposed on the first electrode (191) that overlaps the first electrode (191), wherein the third conductive pattern (131 formed within cross-section c--c’) is formed from a same layer as the second electrode (131 formed within cross section a--a’) ([0049]).
Thus, Kim ‘192 is shown to teach all the features of the claim with the exception of a connecting part disposed in the peripheral region between the switching element and the first pad part that includes the first conductive pattern, an organic layer on the first conductive pattern with a contact hole that exposes the first conductive pattern, wherein the second conductive pattern is disposed on the organic layer and makes contact with the first conductive pattern through the contact hole, wherein the organic layer is spaced apart from the second pad part.
However, Choi ‘642 teaches (FIGs. 3 and 4) a connecting part (defined by the cross-section IV’ – the single break prior to IV’’) disposed in a peripheral region between a switching element (transistor formed by gate electrode 124) and a first pad part (defined by the cross-section IV – IV’) that includes a first conductive pattern (159, 169, and 179), an organic layer (180q) on the first conductive pattern with a contact hole (opening in 180q) that exposes the first conductive pattern, wherein a second conductive pattern (193) is disposed on the organic layer and makes contact with the first conductive pattern through the contact hole ([0052, 0056-0058, 0064, 0066]) to 
Further, You ‘746 teaches (FIG. 7B) an organic ([0089]) insulating layer (90) formed over a thin film transistor and removed from pad areas (24 and 68) ([0092]) to enhance the adhesiveness between the TFT array panel and driving integrated circuits thereof ([0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display substrate of Kim ‘192 further comprising a connecting part disposed in the peripheral region between the switching element and the first pad part that includes the first conductive pattern, an organic layer on the first conductive pattern with a contact hole that exposes the first conductive pattern, wherein the second conductive pattern is disposed on the organic layer and makes contact with the first conductive pattern through the contact hole as taught by Choi ‘642 to transmit a common voltage of a common voltage line at an edge of a TFT array panel; and to have formed the organic layer of Kim ‘192 and Choi ‘642 spaced apart from the second pad part as taught by You ‘746 to enhance the adhesiveness between the TFT array panel and driving integrated circuits thereof.

With respect to claim 2, Kim ‘192 teaches wherein the switching element comprises: a source electrode (173) and a drain electrode (175) formed from the first conductive layer (150, 160, and 170); and a gate electrode (124) formed from a third conductive layer ([0018, 0023]).
With respect to claim 3, Kim ‘192 teaches wherein the second conductive pattern (72) is formed from a same layer (190) as the first electrode (191) ([0043]).
With respect to claim 4, Kim ‘192 teaches wherein the second conductive pattern (72) includes a transparent conductive material ([0028]).
With respect to claim 5, Kim ‘192 teaches wherein the third conductive pattern (131 formed within cross-section c--c’) includes a transparent conductive material ([0029]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘192, Choi ‘642, and You ‘746 as applied to claim 1 above, and further in view of Jung et al. (US Patent Application Publication 2008/0174711, hereinafter Jung ‘711) of record.
With respect to claim 6, Kim ‘192, Choi ‘642, and You ‘746 teach the device as described in claim 1 above with the exception of the additional limitation wherein the second conductive pattern in the second pad part covers an upper surface and a side surface of the first conductive pattern.
However, Jung ‘711 teaches (FIG. 5D) a second conductive pattern (127p) covering an upper surface and a side surface of a first conductive pattern (117p, 120’’, and 130’’’) ([0057]) as an art-recognized electrode arrangement to ensure electrical connection to said first conductive pattern ([0100]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the second conductive pattern in the second pad part of Kim ‘192, Choi ‘642, and You ‘746 covering an upper 

Response to Arguments
Applicant’s amendments to claim 1 are sufficient to overcome the objection to claim 1 made in the final rejection filed 23 July 2020.  The objection to claim 1 has been withdrawn.
Applicant’s arguments with respect to amended claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/EDUARDO A RODELA/Primary Examiner, Art Unit 2893